Citation Nr: 1733654	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1975 to November 1979.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2015, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination and to obtain additional records.  Following remand, the Veteran underwent a new VA mental health examination in May 2015.  Additional records from VA Medical Centers (VAMCs) and Fort Worth Vet Center have been associated with the file.  In April 2015, VA sent the Veteran a request for authorization to obtain additional records from Dr. K. B.  The Veteran was afforded 30 days to respond but did not.  Thus, the Board determines that there has been substantial compliance with the April 2015 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD does not render her unable to engage and retain substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in February 2010 and November 2011.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's psychiatric symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.


Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Facts

The Veteran contends that her PTSD is more disabling than reflected by the 70 percent rating currently assigned.  The evidence of record includes medical and lay reports.  The medical evidence includes VA examination reports as well as VA and private treatment reports, which will be discussed chronologically.  

In June 2010, the Veteran underwent a VA examination for her PTSD.  The examiner indicated a diagnosis of PTSD and assigned a GAF score of 55, indicating moderate symptoms.  The examination report notes cued trauma recollection, isolating behavior, hypervigilance, depressed mood, low energy, sleep problems, and loss of interest or pleasure in significant activities.  The Veteran denied suicidal or homicidal ideation.  The examiner noted that the Veteran was dressed casually and had good eye contact, grooming, hygiene and posture.  The examiner indicated that the Veteran was cooperative and pleasant with normal speech and communication and clear, logical, linear thought process.  The Veteran's concentration was good, and her remote and recent memory was intact.

A June 2011 treatment report from Fort Worth Vet Center indicates that the Veteran is hypervigilant, depressed, isolated from others, unable to work, has few friends, and experiences cued trauma recollection.  

In November 2011, the Veteran underwent another VA examination for her PTSD.  The examiner indicated a diagnosis of PTSD and assigned a GAF score of 55.  The examiner indicated that the Veteran does not have more than one diagnosed mental disorder.  The report reflects the Veteran's statement that she has continuous recollection thoughts and does not want to get out of the house with people but tries to push herself to do so.  The examination report indicates that the Veteran lived with her husband but noted some marital strain.  The Veteran indicated having a good relationship with her daughters.  She also indicated that she has two friends she has known since childhood.  The Veteran indicated that she feels detached from others and that she avoids conflicts.  She indicated that her hobbies are reading, sight-seeing, and some traveling with family.  The Veteran reported mild loss of interest.  

The examiner noted that the Veteran had normal appearance, average intelligence, appropriate affect, low mood, clear and logical thought process, and no relevant legal, behavioral or substance abuse history.  As to symptoms, the report indicates depression, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty concentrating.  The examiner noted there was nothing significant as to obsessive or ritualistic behavior that interferes with normal routine activity.  The examiner opined that the Veteran experiences occupational and social impairment with deficiencies in most areas.  

A February 2012 progress notes from Fort Worth Vet Center indicates that the Veteran copes with her problems by helping others and has an adequate support system in her daughters and grandchildren.  The progress notes indicate increasing difficulty in the Veteran's marriage but it was due to her husband's alcohol use as opposed to her service-connected psychiatric symptoms.  
 
An October 2012 letter from a private examiner, Dr. K. B., indicates that the Veteran has PTSD due to a past traumatic incident.  Dr. K. B. indicated that the condition has rendered the Veteran unable to interact in crowds or participate in activities with any potential confrontation.  Dr. K. B. noted that these symptoms persist despite multiple attempts at medical therapy and counseling.

A March 2013 psychiatry consult note from Brownwood VA Clinic documents the Veteran's history of depression.  The examiner indicated that the Veteran was oriented, had a euthymic mood and affect, and logical and goal-directed speech and thought content.  The Veteran's symptoms were indicated to be trauma recollection, nightmares, and intrusive thoughts.  The report notes that the Veteran copes by helping others, such as driving fellow veterans to VA appointments.  The Veteran denied current suicidal or homicidal ideations or recent drug or substance abuse.  The Veteran indicated strong family support.  The examiner noted that the Veteran described in detail the numerous children, stepchildren, grandchildren, great-grandchildren, siblings, cousins, etc. she spends time with frequently.

A March 2013 psychiatry note from Olin Teague Vet Center indicates that the Veteran denied suicidal ideation or current alcohol or drug use.  The report indicates that the Veteran has two daughters and that they are close.  The report indicates that the Veteran was a low risk for self-harm.  The Veteran was alert and cooperative with adequate hygiene and normal speech.  There were no thought disorders, her memory appeared intact, and she appeared oriented.  The diagnosis was PTSD, and a GAF score of 60 was assigned, indicating moderate symptoms.  

An August 2013 psychiatry note from Olin Teague Vet Center indicates that the Veteran denied suicidal ideations and was at low risk for self- harm.  The report indicates that she was alert and cooperative with adequate hygiene and grooming, and her speech was normal.  The examiner indicated there were no thought disorders observed, her memory appeared intact, and she appeared oriented.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  

A February 2014 psychiatry note from Olin Teague Vet Center notes that the Veteran had many family problems.  The report reflects that the Veteran reported sleeping well, denied suicidal ideations, and denied alcohol or substance abuse.  The examiner indicated that the Veteran was low risk for self-harm.  The diagnosis was PTSD, and a GAF score of 55 was assigned.

A February 2014 mental health treatment plan from Olin Teague Vet Center reflects that the Veteran endorsed difficulty sleeping and had recurrent distressing intrusive images, thoughts, and perceptions.  The report also notes feelings of detachment and estrangement from others, even her husband, and hypervigilance.  The Veteran indicated that she does not participate in family activities, cannot tolerate crowds, and isolates herself in her house.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  The examiner noted that the Veteran had depression secondary to PTSD.  

An April 2014 nursing discharge assessment from Audie L. Murphy Memorial VA Medical Center records reflects that the Veteran's mental status was alert and oriented.  The report notes that in the previous two weeks, there had not been any feelings of being down, depressed or feeling hopeless.

In May 2015, the Veteran underwent another VA examination for her PTSD.  The report indicates a diagnosis for PTSD.  The examiner commented that there appears to have been no alleviation of the Veteran's PTSD symptoms.  The examiner indicated that the Veteran does not have more than one mental disorder diagnosed.  The examiner opined that the Veteran experiences occupational and social impairment with reduced reliability and productivity. 

The examiner noted that the Veteran had divorced since her last exam.  The examiner also noted that the Veteran had a triple bypass heart surgery the previous year and was now living with her daughter.  The examiner indicated that there had been no arrests or behavioral problems and there was no substance abuse.  The Veteran's PTSD symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and flattened affect.  The examiner noted that the Veteran was casually dressed and adequately groomed, had a restricted but stable affect, and her mood was dysphoric.  The examiner indicated that the Veteran's speech was coherent and she had goal directed thought organization.

There are also lay statements of record.  A March 2010 statement from the Veteran's daughter indicates that the Veteran has been very depressed for many years following her military sexual trauma (MST).  She indicated that she has no friends and lives a solitary life.  She stated that for the longest time, the Veteran would stay in the house for weeks at a time.  A March 2010 statement from the Veteran's friend indicates that the Veteran told her about the MST, which has made the Veteran depressed.

Merits

Having reviewed the evidence of record, the Board finds that the Veteran's PTSD is best reflected by a 70 percent disability rating for the entire period on appeal.    

The evidence reflects symptoms of recurrent trauma recollection, nightmares, depression, irritability, hypervigilance, mood instability, impaired affect, some delusions and hallucinations, constant guilt, isolation, and an inability to establish and maintain effective relationships.  The Board derived this from the VA and private medical reports as well as the lay statements of record.  The Board finds these reports of symptomatology to be probative.  As to the medical evidence, the examiners, VA and private, considered the Veteran's current and past symptoms and applied accepted medical standards in assessing the Veteran's condition.  As to the lay statements, the Veteran, her daughter, and her friend all have first-hand knowledge of the Veteran's symptoms and are thus competent to report her symptomatology.  Their statements have also been consistent, and the Board has no reason to doubt the credibility of their statements.  Given the probative evidence of record, the Board determines that the Veteran has manifested symptoms commensurate with a 70 percent rating.   

The Board acknowledges conflicting assessments of the Veteran's symptoms.  The May 2015 examiner opined that the Veteran experiences occupational and social impairment with reduced reliability.  The November 2011 VA examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas.  As noted, the Board finds the VA examinations of record to be probative.  While the examiners proffered different assessments, the medical assessment of the Veteran's level of disability at the moment of the examination alone cannot determine the rating.  38 C.F.R. § 4.126(a).  Instead, all evidence of record is to be considered.  Contrary to the May 2015 VA examiner's assessment, the overall evidence establishes symptoms commensurate with a 70 percent rating.  

The evidence describes experiences, thoughts, and emotions due to PTSD that interfere with the Veteran's daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  It all supports a finding that the Veteran's overall symptoms are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Negative affect, depression, isolation, nightmares, and difficulty in concentration appear to significantly affect the Veteran's ability to function independently, appropriately, and effectively.

However, a higher rating is not warranted because the Veteran's symptoms are not of the frequency, severity, or duration such that they produce total occupational and social impairment.  The Veteran's occupational and social impairment cannot be described as total and is therefore not commensurate with a maximum 100 percent rating.  Although the Veteran engages in isolating behavior and has fluctuating family relations, the record does not reflect that the Veteran does not have any effective friendships or family relationships.  The Veteran has consistently indicated that she is close with her daughters and stepdaughter and has close childhood friends.  The Veteran has also indicated that she copes with her own stress by helping others.  

Additionally, the Veteran consistently presented as oriented, alert, neat, groomed, and cooperative.  She consistently denied suicidal ideations, even indicating that it would not solve her problems.  The record also reflects that the Veteran was a low risk for self-harm.  Her thought process was consistently noted to be normal as well.  While some memory loss was noted, there is no indication of memory loss for names of close relatives, own occupation or own name.  

The evidence also fails to show that the Veteran's symptoms equate in severity, frequency and duration to total occupational and social impairment.  See Vazquez-Claudio v. Shinseki.  While the Veteran is not employed and experiences depression, isolation, and recurrent trauma recollection, the record does not reflect that she has persistent delusions or hallucinations, grossly inappropriate behavior or is a persistent danger to herself or others, or other similar symptoms.  

The Board has also considered the Veteran's assigned GAF scores, which range from 55 to 60.  The Board notes that GAF scores alone do not support the assignment of any higher rating during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. at 303.  Rather, it is considered in light of all of the evidence of record.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. at 119.  The Veteran's symptoms were consistently depression, isolation, trauma recollection, and sleep disturbances.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence discussed, the Board grants a disability rating of 70 percent, but no higher, for the entirety of the appeal period.

TDIU

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Facts

The Veteran meets the schedular criteria for a TDIU.  She has more than one service-connected disability, one of which is rated at least 40 percent, and her total rating is at least 70 percent.  The remaining issue is whether the Veteran is able to secure or follow substantially gainful employment as a result of her PTSD.

In her September 2011 Application for Increased Compensation Based on Unemployability, the Veteran specified that her PTSD makes her totally unemployable.  She indicated that her disability has affected her full time employment for 34 years and that she last worked full time in the Air Force in 1979 and became too disabled to work in January 1981.  She also indicated that she had been under a doctor's care within the past 12 months.  

As to objective evidence, the June 2010 VA examiner opined that the Veteran's PTSD had a moderate effect on her employment functioning when the Veteran was working.  The examiner indicated that however, nonservice-connected medical problems appear to have been primarily responsible for the loss of her paralegal job in the mid-1990s and her job cleaning apartments in the late 1990s, which was the last time the Veteran worked.  The November 2011 VA examiner indicated that the Veteran's occupational functioning appeared to be stable and consistent with the previous evaluation (June 2010).  

In the October 2012 letter from Dr. K. B., she opined that, in review of the Veteran's past medical history and her current physical exam, there is significant explanation to her inability to sustain gainful employment.  Dr. K. B. indicated that the Veteran has both physical and psychiatric limitations to her ability to participate in sustained activities, including an inability to ambulate for more than short distances, inability to drive long distances, intolerance of crowds or even small groups of people, and inability to deal with any perceived confrontation or participate in group activities.    

The May 2015 VA examiner opined that the Veteran's PTSD would contribute to distrust of supervisors and others in the workplace and lack of concentration due to frequent re-experiencing of thoughts.  In a January 2016 addendum, the examiner clarified that not all sedentary work is the same.  He indicated that if the sedentary work fit the Veteran's skills and did not have too many stressful situations, she could derive satisfaction from it.

Merits

The Board determines that the Veteran is not unable to obtain and retain substantially gainful employment due to her service-connected PTSD.  

The evidence of record reflects that the Veteran has not worked since the late 1990s.  In her application for increased compensation, she indicated that she has not worked full time since the early 1980s.  The May 2015 VA examiner assessed that the Veteran could engage in sedentary work that fits her skills.  While he indicated that her physical conditions were outside the scope of his practice, the June 2010 VA examiner indicated that the Veteran's history of losing jobs seems to be related primarily to medical conditions.  In her October 2012 letter, the Veteran's private examiner, Dr. K. B., also correlates the Veteran's unemployability with both her PTSD and medical conditions.  As the examiners considered the Veteran's mental history and evaluated her symptoms pursuant to accepted medical standards, the Board finds the opinions probative.  

These opinions are also in line with the record, which reflect that the Veteran has had a triple bypass.  As such, the Board finds that the evidence establishes that the Veteran is not unemployable due solely due to her service-connected disabilities.  The effects of the Veteran's non-service connected disabilities cannot be considered for TDIU.  See 38 C.F.R. § 4.16.  

Thus, the Board finds that the Veteran's service-connected disabilities do not render her unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, is capable of performing the physical and mental actions required by employment.  Accordingly, the Board finds that the preponderance of the evidence does not support the Veteran's claim for a TDIU.    


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


